Exhibit 10.11 SERIESA PREFERRED STOCK PURCHASE AGREEMENT among TARGA RESOURCES CORP. and THE PURCHASERS PARTY HERETO TABLE OF CONTENTS Page Article I DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Accounting Procedures and Interpretation 7 Article II AGREEMENT TO SELL AND PURCHASE 7 Section 2.01 Closing 7 Section 2.02 Purchase Price 7 Section 2.03 Deliveries at the Closing 8 Section 2.04 Independent Nature of Purchasers’ Obligations and Rights 9 Section 2.05 Further Assurances 9 Article III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE COMPANY 9 Section 3.01 Existence 9 Section 3.02 Capitalization and Valid Issuance of Shares 10 Section 3.03 Ownership of the Partnership 11 Section 3.04 Ownership of the Partnership Material Subsidiaries 12 Section 3.05 Company SEC Documents 12 Section 3.06 No Material Adverse Change 13 Section 3.07 No Registration Required 13 Section 3.08 Registration Rights Priority 13 Section 3.09 Litigation 13 Section 3.10 No Default 14 Section 3.11 No Conflicts 14 Section 3.12 Authority; Enforceability 14 Section 3.13 Approvals 15 Section 3.14 Distribution Restrictions 15 Section 3.15 Partnership Status 15 Section 3.16 Investment Company Status 15 Section 3.17 No Labor Disputes 15 Section 3.18 Certain Fees 15 Section 3.19 Insurance 16 Section 3.20 Books and Records; Sarbanes-Oxley Compliance 16 Section 3.21 Listing and Maintenance Requirements 16 Section 3.22 Taxes 16 Section 3.23 Compliance with Laws; Environmental Laws; Pipeline Safety Laws; Permits; and Environmental Permits 17 Section 3.24 Required Disclosures and Descriptions 18 Section 3.25 Title to Property 18 Section 3.26 Rights-of-Way 18 Section 3.27 Form S-3 Eligibility 18 i Article IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS 18 Section 4.01 Existence 18 Section 4.02 Authorization, Enforceability 18 Section 4.03 No Breach 19 Section 4.04 Certain Fees 19 Section 4.05 Unregistered Securities 19 Section 4.06 Sufficient Funds 22 Section 4.07 Conversion and Exercise 22 Article V COVENANTS 22 Section 5.01 Conduct of Business 22 Section 5.02 Cooperation; Further Assurances 22 Section 5.03 Lock-up Agreement 23 Section 5.04 Use of Proceeds 23 Section 5.05 Tax Reporting 23 Section 5.06 Listing of Units 24 Section 5.07 Additional Issuance 24 Section 5.08 Stonepeak Expenses 24 Article VI INDEMNIFICATION, COSTS AND EXPENSES 24 Section 6.01 Indemnification by the Company 24 Section 6.02 Indemnification by the Purchasers 25 Section 6.03 Indemnification for Certain Fees 25 Section 6.04 Indemnification Procedure 25 Article VII TERMINATION 26 Section 7.01 Termination 26 Section 7.02 Certain Effects of Termination 27 Article VIII MISCELLANEOUS 27 Section 8.01 Transaction Fee 27 Section 8.02 Interpretation 27 Section 8.03 Survival of Provisions 28 Section 8.04 No Waiver; Modifications in Writing 28 Section 8.05 Binding Effect 29 Section 8.06 Non-Disclosure 29 Section 8.07 Communications 29 Section 8.08 Entire Agreement 30 Section 8.09 Assignment 30 Section 8.10 Governing Law; Submission to Jurisdiction 30 Section 8.11 No Recourse Against Others 31 ii Section 8.12 Third Party Beneficiary 31 Section 8.13 Waiver of Jury Trial 31 Section 8.14 Amendment 32 Section 8.15 Execution in Counterparts 32 iii Schedule A — Purchase Price Allocation Schedule B — Company Group Subsidiaries Schedule C — Partnership Material Subsidiaries Exhibit A — Form of Certificate of Designations Exhibit B — Form of Registration Rights Agreement (Common Stock issuable upon conversion of the Preferred Stock) Exhibit C — Form of Registration Rights Agreement (Warrant Shares) Exhibit D — Form of Warrant Agreement Exhibit E — Form of Vinson and Elkins L.L.P. Opinion iv SERIES A PREFERRED STOCK PURCHASE AGREEMENT
